                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

COREY L. DIAMOND,                          )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION 20-0073-CG-MU
                                           )
STATE OF ALABAMA,                          )
                                           )
       Defendants.                         )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issue raised, and a de novo determination of those portions of the

Recommendation to which objection is made, the Report and Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated February 28,

2020 (Doc. 3) is ADOPTED as the opinion of this Court. It is ORDERED that

Plaintiff’s Complaint be and is hereby DISMISSED with prejudice..

      DONE and ORDERED this 6th day of March, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
